 
 
I 
111th CONGRESS
1st Session
H. R. 2907 
IN THE HOUSE OF REPRESENTATIVES 
 
June 16, 2009 
Mr. Tiahrt introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To amend the Emergency Economic Stabilization Act of 2008 to ensure that recipients of assistance under the Troubled Asset Relief Program repay such assistance only if they would remain well capitalized after such repayment. 
 
 
1.PurposeThe purpose of this Act is to authorize and remove impediments to the repayment of funds received under the Troubled Asset Relief Program.
2.Repayment of TARP fundsSection 111(g) of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5221(g)) is amended— 
(1)by inserting if, subsequent to such repayment, the TARP recipient is well capitalized (as determined by the appropriate Federal banking agency having supervisory authority over the TARP recipient) after waiting period,; and 
(2)by striking , and when such assistance is repaid, the Secretary shall liquidate warrants associated with such assistance at the current market price.  
 
